Exhibit 99.1 NETAPP REPORTS FIRST QUARTER FISCAL YEAR 2017 RESULTS Net Revenues of $1.29 Billion for the First Quarter · Clustered Data ONTAP™ deployed on 32% of installed base systems · Deferred revenue and financed unearned services revenue up 8% year-over-year · Free cash flow1 of $192 million, up more than 100% year-over-year · $228 million returned to shareholders in share repurchases and cash dividends Sunnyvale, Calif.—August 17, 2016—NetApp (NASDAQ: NTAP) today reported financial results for the first quarter fiscal year 2017, ended July 29, 2016. First Quarter Financial Results Net revenues for the first quarter of fiscal year 2017 were $1.29 billion. GAAP net income for the first quarter of fiscal year 2017 was $64 million, or $0.23 income per share,2 compared to GAAP net loss of $30 million, or $0.10 loss per share,3 for the comparable period of the prior year. Non-GAAP net income for the first quarter of fiscal year 2017 was $129 million, or $0.46 income per share,4 compared to non-GAAP net income of $89 million, or $0.29 income per share, for the comparable period of the prior year. Cash, Cash Equivalents and Investments NetApp ended the first quarter of fiscal year 2017 with $4.4 billion in total cash, cash equivalents and investments. During the first quarter of fiscal year 2017, the Company generated $228 million in cash from operations and returned $228 million to shareholders through share repurchases and a cash dividend. The Company announced the next cash dividend of $0.19 per share. The quarterly dividend will be paid on October 26, 2016, to shareholders of record as of the close of business on October 7, 2016. “We are pleased with our first quarter results. Our focus on disciplined execution of our strategy is yielding results and starting to change the trajectory of our business,” said George Kurian, chief executive officer. “We remain sharply focused on operating more efficiently while delivering market-leading innovations that are aligned to our customers' business and IT transformation priorities.” Q2 Fiscal Year 2017 Outlook The Company provided the following financial guidance for the second quarter of fiscal year 2017: · Net revenues are expected to be in the range of $1.265 billion to $1.415 billion. · GAAP earnings per share is expected to be in the range of $0.31 to $0.36 per share. · Non-GAAP earnings per share is expected to be in the range of $0.51 to $0.56 per share. Business Highlights · Continued Leadership in Flash - NetApp Flash Accelerates Docker Ecosystem with Native Storage Integration. Integration of the NetApp flash storage portfolio with the NetApp Docker Volume Plug-In (nDVP) allows containerized applications to take advantage of solid-state performance with true deployment flexibility. - NetApp SolidFire Unveils Innovative Storage Purchasing Model for the Next-Generation Data Center. FlashForward Capacity Licensing creates significant flexibility and investment protection for customers to purchase storage infrastructure in alignment with the dynamic and growing nature of their businesses. - NetApp SolidFire Introduces New Highest-Density SF-Series. The latest addition to the NetApp SolidFire SF-Series product line delivers twice the performance and capacity and version 9 of the SolidFire Element operating system (Fluorine) simplifies customers’ transitions to service delivery-oriented infrastructure. - NetApp FlashAdvantage 3-4-5 Makes the All-Flash Data Center a Reality. The new FlashAdvantage 3-4-5 program now includes the industry’s only guaranteed efficiency data reduction of 4:1. This program, combined with the new NetApp 15TB solid state drives, will make flash the ideal workload consolidation platform for customers’ infrastructure needs. · Strength Within the Hybrid Cloud - NetApp Strengthens the Enterprise’s Ability to Protect and Manage Data Across the Hybrid Cloud. New enhancements to NetApp data protection software, including NetApp OnCommand™ Insight and new NetApp Data Protection Solutions for Microsoft Office 365, help customers reduce the risk of data loss while enabling business continuity with the right mix of cloud resources. - NetApp Simplifies Transition to Hybrid Cloud, Next-Generation Data Center. With ONTAP 9 software, enterprises can quickly integrate the best of traditional and emerging technologies, incorporating flash, the cloud, and software-defined architectures to build a Data Fabric foundation across on-premises and cloud resources. · Customers and Partners Achieve Success Through NetApp - NetApp Helps Protect NASA Johnson Space Center’s Mission-Critical Data. With one of the largest cloud footprints of any U.S. federal government agency, NASA chose NetApp AltaVault™ to help protect NASA’s mission-critical data, optimize its cloud footprint, and drive down cost. - NetApp Builds Momentum Within the Education Industry. NetApp AFF enabled the University of Scranton to enhance e-learning with a “bring your own device” program, which helped connect students and teachers anywhere in the world at any time. In addition, Seminole County Public Schools used NetApp FAS8040HA storage and AltaVault backup-to-cloud solutions to provide nonstop, secure data access and fast application response to more than 40 departments. - Citrix Speeds Mobile Application Delivery with NetApp FlexPod with All Flash FAS. Citrix chose NetApp to support automated testing on a large scale, drive down latency, and work with the Citrix XenServer and NFS shared storage. NetApp’s performance, flexibility, rich data management features, and previous partnership with Citrix were key reasons NetApp was selected. Webcast and Conference Call Information NetApp will host a conference call to discuss these results today at 2:30 p.m. Pacific Time. To access the live webcast of this event, visit the NetApp Investor Relations website at investors.netapp.com. In addition, this press release, historical supplemental data tables, and other information related to the call will be posted on the Investor Relations website. An audio replay will also be available on the website after 4:30 p.m. Pacific Time today. About NetApp
